It appears to me that the court below confused the principles of law applicable to a resulting trust with the legal principles applicable to a conveyance in fraud of creditors.
In this case, as is shown by the record and stated in the original opinion, the theory of the bill of complaint was that the property involved was held by the wife in trust for the husband and that such trust was of that character which is known in law as resulting trust. As I see it, there could be no such thing as a resulting trust and at the same time a conveyance of title in fraud of creditors, and so the adjudication that the conveyance of title was not in fraud of creditors may be taken as surplusage and when we find from the record that the answer denies and the evidence negatives the existence of a resulting trust in property in favor of the husband, it follows that the disposition of the cause in the court below, being a decree in favor of defendants, *Page 281 
was the proper disposition, regardless of the reasons given by the Chancellor.
Therefore, I concur in the order denying rehearing.
ELLIS, P. J., concurs.